              Case 2:16-cr-00070-MCE Document 55 Filed 07/28/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   ANDRÉ M. ESPINOSA
 3 MIRIAM HINMAN
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-70-MCE
13                               Plaintiff,            STIPULATION REGARDING USE OF
                                                       VIDEOCONFERENCING DURING PLEA
14                         v.                          HEARING; ORDER
15   KULVIR SINGH CHEEMA,                              DATE: July 30, 2020
                                                       TIME: 10:00 a.m.
16                               Defendant.            COURT: Hon. Morrison C. England, Jr.
17

18                                             BACKGROUND

19          On March 31, 2020, a Grand Jury returned a three-count Indictment charging defendant Kulvir

20 Singh Cheema with False Bankruptcy Declaration, in violation of 18 U.S.C. § 152(3), Concealment of

21 Bankruptcy Assets, in violation of 18 U.S.C. § 152(1), and Fraudulent Transfer, in violation of 18

22 U.S.C. § 152(7). On July 9, 2020, Cheema intends to plead guilty to Count One of the Indictment, False

23 Bankruptcy Declaration, in violation of 18 U.S.C. § 152(3), pursuant to the terms of a written plea

24 agreement.

25          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

26 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

27 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

28 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

      STIPULATION REGARDING PLEA HEARING                1
30
                 Case 2:16-cr-00070-MCE Document 55 Filed 07/28/20 Page 2 of 5


 1 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

 2 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 3 § 15002(b)(2).

 4          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 5 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 6 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 7 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 8 functioning of the federal courts generally.”

 9          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

10 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

11 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

12 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020, the

13 Chief Judge renewed this finding in General Order 620. Accordingly, the findings of the Judicial

14 Conference and General Orders 614 and 620 establish that plea and sentencing hearings cannot take

15 safely take place in person.

16            In order to authorize plea hearings by remote means, however, the CARES Act—as

17 implemented by General Orders 614 and 620—also requires district courts in individual cases to “find,

18 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

19 serious harm to the interests of justice.” General Orders 614 and 620 further require that the defendant
20 consent to remote proceedings. Finally, the remote proceeding must be conducted by videoconference

21 unless “videoconferencing is not reasonably available.” In such cases, district courts may conduct

22 hearings by teleconference.

23          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

24 General Orders 614 and 620 have been satisfied in this case. They request that the Court enter an order

25 making the specific findings required by the CARES Act and General Orders 614 and 620. Specifically,

26 for the reasons further set forth below, the parties agree that:

27          1)       The plea hearing in this case cannot be further delayed without serious harm to the

28 interest of justice, given the public health restrictions on physical contact and court closures existing in

       STIPULATION REGARDING PLEA HEARING                 2
30
                 Case 2:16-cr-00070-MCE Document 55 Filed 07/28/20 Page 3 of 5


 1 the Eastern District of California and the need for this case, which was indicted in 2016, to proceed in a

 2 timely manner;

 3          2)       The defendant waives his physical presence at the hearing and consents to remote hearing

 4 by videoconference and counsel joins in that waiver.

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 9 to exist in California on March 4, 2020.

10          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

11 National Emergency in response to the COVID-19 pandemic.

12          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

13 other public health authorities have suggested the public avoid social gatherings in groups of more than

14 10 people and practice physical distancing (within about six feet) between individuals to potentially

15 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

16 and no vaccine currently exists.

17          4.       These social distancing guidelines – which are essential to combatting the virus – are

18 generally not compatible with holding in-person court hearings.

19          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

20 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

21 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

22 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

23 commence before May 1, 2020.

24          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

25 in the Eastern District of California to the public. It further authorized assigned district court judges to

26 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

27 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

28 pandemic.

       STIPULATION REGARDING PLEA HEARING                 3
30
                 Case 2:16-cr-00070-MCE Document 55 Filed 07/28/20 Page 4 of 5


 1          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 2 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 3 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 4 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 5 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 6 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 7 district judges; two of those positions are currently vacant and one is without a nomination). The report

 8 further explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts

 9 its guidance regarding gatherings of individuals.

10          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

11 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

12          9.       Given these facts, it is essential that Judges in this District resolve as many matters as

13 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

14 hearings now, this District will be in a better position to work through the backlog of criminal and civil

15 matters once in-person hearings resume.

16          10.      The plea hearing in this case accordingly cannot be further delayed without serious harm

17 to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it would

18 only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge in this

19 District, when normal operations resume.
20                                      [The remainder of this page is blank.]

21

22

23

24

25

26

27

28

       STIPULATION REGARDING PLEA HEARING                  4
30
                 Case 2:16-cr-00070-MCE Document 55 Filed 07/28/20 Page 5 of 5


 1          11.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
      Dated: July 27, 2020                                     MCGREGOR W. SCOTT
 5                                                             United States Attorney
 6
                                                               /s/ BRIAN A. FOGERTY
 7                                                             BRIAN A. FOGERTY
                                                               Assistant United States Attorney
 8

 9
      Dated: July 27, 2020                                     /s/ TODD LERAS
10                                                             TODD LERAS
11                                                             Counsel for Defendant
                                                               KULVIR SINGH CHEEMA
12
                                                       ORDER
13
            1.       The Court adopts the findings above.
14
            2.       Further, the Court specifically finds that:
15
                     a)     The plea hearing in this case cannot be further delayed without serious harm to
16
            the interest of justice;
17
                     b)     The defendant has waived his physical presence at the hearing and consents to
18
            remote hearing by videoconference; and
19
            3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act and General Orders 614 and 620, the plea hearing in this case will be conducted by
21
     videoconference.
22
            IT IS SO ORDERED.
23
     Dated: July 27, 2020
24

25

26

27

28

      STIPULATION REGARDING PLEA HEARING                   5
30
